J-S37035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NUTTA VERDIER                              :
                                               :
                       Appellant               :   No. 944 EDA 2021

               Appeal from the PCRA Order Entered May 6, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008626-2010


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 11, 2022

        Appellant Nutta Verdier appeals from the Order entered in entered in

the Court of Common Pleas of Philadelphia County on May 6, 2021, denying

his second petition filed pursuant to the Post Conviction Relief Act (PCRA).1

Following a careful review, we affirm.

        This Court previously set forth the relevant facts and procedural history

herein as follows:

               On October 12, 2012, a jury convicted [Appellant] of Third-
        Degree Murder, Attempted Murder, Conspiracy, Aggravated
        Assault, Firearms Not to be Carried Without a License, and
        Possession of an Instrument of a Crime. [Appellant’s] conviction
        stems from his role in a shoot-out involving three co-conspirators
        on a Philadelphia street, during which a bystander was shot and
        killed and another injured. The trial court sentenced [Appellant]
        to an aggregate term of not less than nineteen and one-half nor
        more than sixty years of imprisonment. Following reinstatement
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S37035-21


       of his direct appeal rights nunc pro tunc, we affirmed the judgment
       of sentence on September 11, 2017. [Appellant] did not seek
       further review in our Supreme Court.
              [Appellant], acting pro se, filed the instant, timely PCRA
       petition on November 8, 2017, and appointed counsel
       subsequently filed an amended petition. [Appellant] claimed a
       right to relief based on after-discovered evidence in the form of
       affidavits prepared by his co-conspirator turned Commonwealth
       witness Jacque Warren[2] and his brother, Sharif Warren. At trial,
       Jacque Warren testified that [Appellant], along with his co-
       conspirators, shot at a rival and the bystander was killed in the
       crossfire. However, in his affidavit, dated May 27, 2015, Jacque
       Warren recants this testimony and avers that [Appellant] was not
       present when the shooting took place. (See J. Warren Affidavit,
       5/27/15). Sharif Warren's statement similarly avers that when he
       visited his brother in prison in 2011, Jacque conceded that
       [Appellant] was innocent and was not present at the scene of the
       shooting. (See S. Warren Statement, 8/05/13). Sharif's
       statement is dated August 5, 2013.
              After issuing notice of its intent to do so, the PCRA court
       entered an order and opinion dismissing [Appellant’s] petition. He
       then filed this appeal arguing that the PCRA court erred in denying
       relief on his claim of after-discovered evidence based on Jacque
       Warren's recantation statements and that the PCRA Court
       improperly denied his PCRA counsel's request for a continuance

Commonwealth v. Verdier, 2019 WL 1450358, at *1 (Pa.Super. Apr. 1,

2019) (unpublished memorandum) (footnotes omitted), appeal denied, 217

A.3d 212 (Pa. 2019).




____________________________________________


2 In its appellate brief, the Commonwealth indicates it had recently learned
that Jacque Warren was killed on January 10, 2021. See Commonwealth’s
Brief at 25. Following a motion of the Philadelphia Defender Association, the
trial court formally abated Warren’s criminal case in its Order dated April 21,
2021. See Id. at Exhibit B. As a result, Appellant would be unable to obtain
Warren’s live testimony at a PCRA hearing to corroborate his unsworn
declaration that he and his brother committed the shooting of which Appellant
and his co-defendants were convicted.

                                           -2-
J-S37035-21


        On March 16, 2021, Appellant filed the instant PCRA petition, his second,

pro se. On March 26, 2021, the PCRA court issued its Notice of Intent to

Dismiss pursuant to Pa.R.Crim.P. 907.            On April 7, 2021, Appellant filed a

counseled, amended petition, and on May 6, 2021, the PCRA court dismissed

the petition without a hearing.

        In his brief, Appellant presents the following claims for our review:

        I. Did the PCRA [c]ourt err when it found that the newly disclosed
        letter dated September 17, 2012 wherein Bowe[3] advised the
        Commonwealth that Judge Minehart indicated that he would look
        favorably at Warren's resentencing if he were to cooperate in the
        Appellant and his co-defendant's trial was not timely filed under
        42 Pa.C.S.A §9545(b)(1)(ii)(newly discovered evidence) and/or
        42 Pa.C.S.A §9545(b)(1)(i) (governmental interference) and/or
        lacked merit?

        II. Did the PCRA [c]ourt err when it found that the claim related
        to the newly disclosed history of misconduct committed by Det.
        James Crone, Det. Joseph McDermott and Police Officer Thomas
        Fitzpatrick was not timely filed under 42 Pa.C.S.A §9545(b)(1)(ii)
        (newly discovered evidence) and/or 42 Pa.C.S.A §9545(b)(1)(i)
        (governmental interference) and/or lacked merit?

        III. Did the PCRA [c]ourt err in not authorizing/ordering the
        discovery requested by the Appellant pertaining to additional
        referenced but undisclosed history of misconduct by detectives
        and officers who investigated this case.

        IV. Did the PCRA [c]ourt err in not conducting an evidentiary
        hearing on either/both of the above claims?




____________________________________________


3   Apparently, a reference to Jacque Warren’s trial counsel, William Bowe.

                                           -3-
J-S37035-21


Brief for Appellant at 3-4.      As these issues are interrelated, we will address

them together.4


____________________________________________


4 Both Appellant and the Commonwealth represent in their respective briefs
that co-defendant Eric Cooper filed his initial PCRA petition asserting claims
similar to those Appellant previously advanced, and the information on which
Appellant relies herein was produced as part of Cooper’s proceeding and
provided to Appellant. Specifically, the Commonwealth stresses that:
             Cooper’s petition was assigned to Judge O’Keefe, however
      rather than Judge McDermott. And whereas Judge McDermott
      dismissed [Appellant’s] first petition without a hearing, Judge
      O’Keefe has granted a hearing on Cooper’s identical
      recantation/coercion claim based on the Warren Brothers’
      certifications. [Appellant’s] claims in his second PCRA petition
      now under this Court’s review arise out of discovery supplied to
      both co-defendants in advance of Cooper’s evidentiary hearing
      before Judge O’Keefe.
Commonwealth’s Brief at 19-20.
      Recognizing this procedural posture, the Commonwealth states it would
agree to a PCRA hearing on the recantation/coercion claim, without waiving
any applicable defenses and while opposing further proceedings on Appellant’s
claims, inter alia, that an undisclosed cooperation agreement existed between
the Commonwealth and Jacque Warren. Id. at 20.
      In addition, Appellant references a pending federal petition for writ of
habeas corpus petition which Appellant filed on April 14, 2020, and for which
the federal court granted a stay pending the instant PCRA litigation.
Appellant’s Brief at 19 n. 8.
      However,
      It is well established that a court may not ordinarily take judicial
      notice in one case of the records of another case, whether in
      another court or its own, even though the contents of those
      records may be known to the court. Steel v. Levy, supra; R.K.O.
      Dist. Corp. v. Shook, 108 Pa.Super. 383, 387, 164 A. 855;
      Walter v. Baldwin, 126 Pa.Super. 589, 596, 193 A. 146. Naffah
      v. City Deposit Bank et al., 339 Pa. 157, 160, 13 A.2d 63, 64
      (1940). This is especially so “when the facts are not admitted”.
      Steel v. Levy, 282 Pa. 338, 342, 127 A. 766 (1925). Thus, a court
      is admonished not to take judicial notice of the record of another
      case, if not pleaded. Chorba v. Davlisa Enterprises, Inc., 303
(Footnote Continued Next Page)


                                           -4-
J-S37035-21


       Before we reach the merits of Appellant’s aforementioned issues, we

first must determine whether we have jurisdiction to do so. Pursuant to 42

Pa.C.S.A. § 9545(b)(1), any PCRA petition must be filed within one year of

the date the judgment becomes final unless Appellant alleges and proves that

the petition falls within three enumerated exceptions, specifically:

       (b) Time for filing petition.—

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

             (ii) the facts upon which the claim is predicated were
       unknown to the petitioner and could not have been ascertained by
       the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply retroactively.

42 Pa.C.S.A § 9545(b)(1)(i)-(iii).

       In addition,

             (2) Any petition invoking an exception provided in
       paragraph (1) shall be filed within one year of the date the claim
       could have been presented.
____________________________________________


       Pa.Super. 497, 450 A.2d 36 (1982). Accord Coccia v. Coccia,
       285 Pa.Super. 259, 427 A.2d 212 (1981).

Woolard v. Burton, 498 A.2d 445, 448 (Pa.Super. 1985).

                                           -5-
J-S37035-21



             (3) For purposes of this subchapter, a judgment becomes
      final at the conclusion of direct review, including discretionary
      review in the Supreme Court of the United States and the
      Supreme Court of Pennsylvania, or at the expiration of time for
      seeking the review.

42 Pa.C.S.A § 9545(b)(2), (3).

      The   PCRA    time   restrictions    are   jurisdictional   in   nature.   Thus,

“Pennsylvania     courts   may   not      entertain   untimely    PCRA     petitions.”

Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011). Indeed, the

jurisdictional nature of the PCRA time-limits are such that they implicate a

court's power to adjudicate a controversy. Commonwealth v. Fahy, 737

A.2d 214, 222 (Pa. 1999).

      Moreover,

              ... a PCRA petitioner is not automatically entitled to an
      evidentiary hearing. We review the PCRA court's decision
      dismissing a petition without a hearing for an abuse of discretion.
              [T]he right to an evidentiary hearing on a postconviction
      petition is not absolute. It is within the PCRA court's discretion to
      decline to hold a hearing if the petitioner's claim is patently
      frivolous and has no support either in the record or other evidence.
      It is the responsibility of the reviewing court on appeal to examine
      each issue raised in the PCRA petition in light of the record
      certified before it in order to determine if the PCRA court erred in
      its determination that there were no genuine issues of material
      fact in controversy and in denying relief without conducting an
      evidentiary hearing.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa.Super. 2014) (citations

omitted and brackets in original).

      Appellant’s judgment of sentence became final on October 11, 2017,

thirty days after the period of time in which he had to file a petition for

                                       -6-
J-S37035-21


allowance of appeal with the Pennsylvania Supreme Court expired. Pa.R.A.P.

1113(a). As such, Appellant had until October 11, 2018, in which to file a

timely PCRA petition. The instant petition, filed on March 16, 2020, is facially

untimely; thus, Appellant was required to plead and prove one of the above-

enumerated exceptions to the PCRA time bar.

      Appellant initially maintains in his appellate brief that the PCRA court

erred in dismissing his claims of “new evidence/facts” and governmental

interference without a hearing. Appellant’s Brief at 14-15, 28. Throughout

the brief, Appellant at times refers to both newly disclosed evidence and facts.

Id. at 14-16. In addition, the PCRA court finds that Appellant’s claim of police

misconduct meets “the newly discovered facts exception” to the PCRA time

bar but later addresses the merits of what it terms his “timely claim of after

discovered evidence.” PCRA court Opinion, filed 5/6/21, at 8-9. In doing so,

both Appellant and the PCRA court conflate the newly-discovered fact

exception with an after-discovered evidence claim. Compare 42 Pa.C.S.A. §

9545(b)(1)(ii) with 42 Pa.C.S.A. § 9543(a)(2)(vi); see Commonwealth v.

Brown, 111 A.3d 171, 178 (Pa.Super. 2015), appeal denied, ––– Pa. ––––,

125 A.3d 1197 (2015). Nevertheless, we find Appellant’s attempt to invoke

either exception to the PCRA time bar herein fails.

      It is possible for a petitioner to plead and prove the newly-discovered

fact exception, which gives the PCRA court jurisdiction and permits it to




                                     -7-
J-S37035-21


consider the petition on the merits, and then ultimately fail on the merits of

an after-discovered evidence claim. The newly-discovered fact exception:

      has two components, which must be alleged and proved. Namely,
      the petitioner must establish that: 1) the facts upon which the
      claim was predicated were unknown and 2) could not have been
      ascertained by the exercise of due diligence. If the petitioner
      alleges and proves these two components, then the PCRA court
      has jurisdiction over the claim under this subsection.

                                     ***


     On the other hand:

      To obtain relief based on after-discovered evidence, [a petitioner]
      must demonstrate that the evidence: (1) could not have been
      obtained prior to the conclusion of the trial by the exercise of
      reasonable diligence; (2) is not merely corroborative or
      cumulative; (3) will not be used solely to impeach the credibility
      of a witness; and (4) would likely result in a different verdict if a
      new trial were granted.

Commonwealth v. Brown, 141 A.3d 491 n. 8 (Pa.Super. 2016) (citations

omitted).

      The PCRA court determined information regarding the alleged police

misconduct concerned new evidence/facts which were not discoverable with

Appellant’s exercise of reasonable diligence. To the contrary, the court further

found his claim regarding Warren’s testimony does not. PCRA court Opinion,

filed 5/6/21, at 7-9.   In doing so, the trial court thoroughly reasoned as

follows:

      . . . The facts underlying the allegations of misconduct against the
      detectives and police officer were unknown to [Appellant] prior to
      receiving them through his requests because this is not the type
      of information that can be uncovered through regular due
      diligence. Thus, this [c]ourt has jurisdiction to reach the merits of

                                      -8-
J-S37035-21


       [Appellant’s] claim.
              The physical letter from Attorney Bowe to ADA Watson
       Stokes was unknown to [Appellant] until he received it on January
       27, 2021, but its contents were known to him. The possibility of
       Warren receiving lenient treatment because of his testimony at
       [Appellant’s] trial was known to [Appellant] at the time of his trial
       and formed the basis for his direct appeal and first PCRA petition.
       Because he cannot show that this letter reveals any new
       information that was not available at his trial, his claim fails for
       want of jurisdiction.
              Addressing the merits of [Appellant’s] timely claim of after-
       discovered evidence, to obtain relief on after-discovered evidence,
       a petitioner must show that the evidence: (1) could not have been
       obtained prior to the conclusion of trial by the exercise of
       reasonable diligence; (2) is not merely corroborative or
       cumulative; (3) would not be used solely to impeach the credibility
       of a witness; and, (4) would likely result in a different verdict if a
       new trial were granted. Commonwealth v. Williams, 215 A.3d
       1019, 124 (Pa.Super. 2019) (citing Commonwealth v. Pagan, 950
       A.2d 270, 292 (Pa. 2008)). For a petitioner to prove a Brady[5]
       violation, they must show: (1) the prosecution was in possession
       of favorable evidence to the petitioner, either exculpatory or
       impeaching; (2) the prosecution suppressed that evidence; and,
       (3) the petitioner was prejudiced by this suppression.
       Commonwealth v. Donoughe, 243 A.3d 980 (Pa. Super. 2020).

                                          ****

              [Appellant] alleges that the Commonwealth violated his due
       process rights by failing to disclose instances of police misconduct.
       [Appellant] supplies evidence indicating the misconduct of
       Detectives Crone and McDermott, as well as Police Officer
       Fitzgerald. On November 25, 2013, Detective Crone received an
       official reprimand for failing to report a violent domestic dispute.
       Additionally, on August 29, 2018 the Philadelphia Inquirer
       reported that Detective Crone was under internal investigation for
       writing racially charged memo to an African-American colleague.
       [Appellant] avers that Detective Crone is also under investigation
____________________________________________


5Brady v. Maryland, 373 U.S. 83 (1963) (holding a defendant must establish
the prosecution withheld evidence favorable to the defense and that but for
the suppression there is a reasonable probability that the verdict would have
differed).

                                           -9-
J-S37035-21


     for misconduct related to Commonwealth v. Tyheed Brown, (CP-
     51 -CR-0002593- 2018) and requests that the Commonwealth
     provide the findings of the internal investigation into Detective
     Crone's letter and his involvement in that matter.
           Detective McDermott, then a patrol officer, was
     reprimanded on July 18, 1993, after verbally and physically
     abusing a prisoner during transport and failing to report that he
     used his blackjack. [Appellant] provided the Misconduct Disclosure
     he received through his Right to Know requests, which was almost
     entirely redacted except for the conclusion, finding Detective
     McDermott guilty of misconduct. [Appellant] further avers that
     Detective McDermott is no longer employed by the Philadelphia
     Police and that his misconduct in Commonwealth v. Warren
     Wooden (CP-51 -CR-0010810-2010) is being investigated, and
     requests the Commonwealth pass this information to him.
           On April 1, 1997, Officer Fitzgerald had been reprimanded
     for falsely describing the way other police officers removed an
     unnamed paralyzed individual from an Emergency Patrol Wagon.
     This occurred after another officer pistol-whipped that individual,
     causing a cut to his ear. While in the Emergency Patrol Wagon,
     that individual fell forward and hit his head, causing him to be
     permanently paralyzed from the neck down.
           [Appellant] cannot succeed on his claims of Brady violations.
     [Appellant] fails to relate claims investigators' misconduct in other
     matters to his underlying conviction. Other than bald assertions
     that their misconduct in other matters implicates their
     involvement in this matter, [Appellant] has not established that
     any of these instances are relevant to his case. [Appellant] would
     only be able to use this information to impeach the testimony of
     Detectives Crone and McDermott and Police Officer Fitzpatrick,
     and this information has limited value as impeachment evidence.
     The misconduct of Detective Crone occurred after his involvement
     and could not be introduced in this matter and did not implicate
     his investigation procedures as a detective. The misconduct of
     Detective McDermott and Police Officer Fitzpatrick are both
     equally archaic and irrelevant, and do not implicate their
     investigation of the Petitioner's matter.
           Moreover, [Appellant] would not have been unable to
     impeach Detective McDermott and Police Officer Fitzgerald [sic]
     with this information because both incidents occurred over ten
     years before [Appellant’s] trial. See Pa.R.E. 609(b) (prohibiting
     use crimen falsi convictions over ten years old unless their
     probative value substantially outweighs their prejudicial effect).
     Detective McDermott's misconduct pertained to his behavior as a

                                    - 10 -
J-S37035-21


     patrol officer and occurred nearly nineteen years before the
     Petitioner's trial while Police Officer Fitzpatrick's misconduct
     occurred nearly fifteen years previously. Because [Appellant]
     cannot show that these instances are relevant in any way to his
     matter or that he would have been able to even introduce them
     at trial, he his [sic] entitled to neither an evidentiary hearing nor
     relief on this claim.
            Addressing [Appellant’s] discovery claims: it is axiomatic
     that in PCRA proceedings discovery is only permitted upon leave
     of court after a showing of exceptional circumstances. 42 Pa.C.S.
     § 9545(d)(2); Pa.R.Crim.P. 902(E)(1). Exceptional circumstances
     are not defined, and the Superior Court has consistently
     reaffirmed that it is in the discretion of the trial court to determine
     whether a case is exception [sic] and discovery is warranted.
     Commonwealth v. Frey, 41 A.3d 605, 611 (Pa.Super. 2012). A
     “mere speculation” that exculpatory evidence exists does not
     establish exceptional circumstances. Id. (citing Commonwealth
     v. Dickerson, 900 A.2d 407, 412 (Pa. Super. 2006)).
            [Appellant] has not established exceptional circumstances
     in this matter because he has not established that the past
     behavior of police is in anyway [sic] relevant to his underlying
     conviction. Because granting discovery would be tantamount to
     granting a license for a fishing expedition, his request for
     discovery is denied.
            Even though [Appellant’s] remaining after-discovered
     evidence claim with respect to the testimony of Warren is
     untimely, this [c]ourt shall briefly address its merits for the benefit
     of any future proceeding. A petitioner seeking relief under the
     PC.RA must also show that their claims are not previously
     litigated. 42 Pa.C.S. § 9544. A claim is previously litigated if the
     highest appellate court in which the petitioner could have had
     review as a matter of right has ruled on the merits of the issue.
     Commonwealth v. Reid, 235 A.3d 1124, 1144 (Pa. 2020). While
     the letter from Warren's attorney to ADA Watson Stokes is new,
     [Appellant] has raised the issue of Warren's testimony on direct
     appeal and in his previous PCRA petition and the Superior Court
     of Pennsylvania has affirmed this Court's dismissal of those claims
     each time.
            On October 4, 2012, Warren testified that he did not know
     that [Appellant], codefendant Cooper, or “GoGo” were armed.
     before Cobb drew his firearm. N.T. 10/4/12 at 137; 139-140.
     Court was adjourned without Warren being able to complete his
     testimony. The trial court ordered Warren not to speak to anyone
     about the case until his testimony resumed on October 9, 2012.

                                     - 11 -
J-S37035-21


     On that day, in a conference with ADA Watson Stokes,
     [Appellant’s] and codefendant's defense counsels [sic], and
     Attorney Bowe, Attorney Bowe informed the [c]ourt that ADA
     Watson Stokes contacted him over the weekend and informed him
     that she was not pleased with Warren's testimony because she
     believed it contradicted his previous statement to police. Warren
     was cross-examined by the defense, outside the presence of the
     jury, on what he was told over the weekend. Warren testified that
     he had spoken to his mother and Attorney Bowe, in violation of
     the [c]ourt’s sequestration order, but nothing that was said would
     change his testimony. Both counsel for [Appellant] and co-
     defendant moved for a mistrial. Warren's testimony resumed on
     October 9, 2012, and on re-direct examination, contradicted his
     previous statement that he knew his colleagues had firearms
     before they got into the van because he had seen the weapons.
     N.T. 10/9/2012 101-102.
            Warren's turnabout prompted both defense attorneys to
     argue, at sidebar, that his change of testimony made relevant the
     entirety of the conversation between ADA Watson Stokes and
     Attorney Bowe and renewed their motion for a mistrial, which was
     denied. Instead, the trial court accepted the following stipulation:
           Over the weekend, the District Attorney spoke to the
           witness’ lawyer and told him that she was dissatisfied
           with the witness’ testimony because he testified that he
           didn't see anyone get in the van with a gun, whereas
           during trial preparation and in a pretrial interview he had
           stated that all three men had guns when they got in the
           van. The witness’s attorney then communicated this to
           the witness and indicated to him that this might affect
           future proceedings before Judge Minehart [the
           resentencing judge].
     N.T. 10/9/2012 at 146. When [Appellant’s] counsel cross-
     examined Warren, he once again changed his testimony, and
     explained that he did not know that his colleagues were armed
     before they got in the car. Id. at 151.
            On direct appeal, [Appellant] challenged the trial court's
     failure to grant a mistrial after conversations between the
     prosecution and Warren's attorney came to light. Judge Temin
     denied the motion for a mistrial, finding that a new trial would not
     be the appropriate remedy because Warren would still be in the
     same position. Judge Temin stated: “I'm sure that he already
     knows that his sentence depended on whether or not he ...
     ‘cooperated’ with the Commonwealth. And ... ‘cooperated’ means
     to testify in a certain way. I'm sure he knows that. He's not stupid.

                                    - 12 -
J-S37035-21


     And that's what every witness ... who is a cooperating-
     codefendant [knows]. So, I don't think that he knows any more
     now after having spoken to Mr. Bowe [than] when [defense
     counsel was] cross-examining him."” N.T. 10/9/2012 33-34. On
     September 11, 2017, the Superior Court of Pennsylvania, affirmed
     this Court's dismissal of [Appellant’s] claim that Judge Temin
     erred in not granting a mistrial, finding that in any future
     proceeding, the risk of Warren losing out on any favorable
     resentencing would be an ever-present-specter shadowing his
     testimony. To that end, Judge Temin informed jurors that they
     may view Warren's testimony as an attempt to “curry favor” with
     the Commonwealth. N.T. 10/10/2012 at 164.
             Additionally, in [Appellant’s] previous PCRA petition, he
     argued that his trial counsel was ineffective for failing to object to
     the Commonwealth's failure to disclose its agreement of
     understanding with Warren. As discussed in this Court's April 19,
     2018 Order and Opinion Dismissing the Petitioner's claim, the
     Petitioner fails to establish that the Commonwealth and Warren
     had any agreement. Id. at *10-11. The letter from Attorney Bowe
     indicates that Judge Minehart might “look favorably” upon
     Warren's cooperation at his resentencing hearing, a fact which
     was known and analyzed at length during his testimony. The letter
     does not indicate that there was a definite agreement between the
     Commonwealth and Warren, and merely indicates the possibility
     of a more favorable sentence should he cooperate with the
     Commonwealth. Ultimately, the decision on how to resentence
     Warren rested solely in the purview of Judge Minehart, whose
     decision was not reduced to a contractual certainty. 12 Ultimately,
     On October 26, 2012, Judge Minehart resentenced Warren to
     twelve and a half to twenty-years imprisonment on the charge of
     Third-Degree Murder, and imposed a consecutive ten years of
     reporting probation for Conspiracy. 13
             [Appellant’s] assertion that the letter from Attorney Bowe
     to ADA Watson Stokes is not previously litigated is belied by the
     record. The unusual facts surrounding this matter have been
     litigated ad nauseam and this instant attempt to relitigate matters
     fails, just as before.

     _____
     12 The Superior Court specifically addressed lack of an explicit

     agreement between Warren and the Commonwealth:




                                    - 13 -
J-S37035-21


          Our Review of the transcripts has not revealed an explicit
          admission that Warren had an agreement with the
          Commonwealth. Warren himself repeatedly denied that
          he had any form of deal with the Commonwealth, while
          admitting that he was hoping that his sentence would be
          reduced. N.T. 10/9/12 57-58. Given the arguments of
          the parties and statements of the trial court in the
          transcript before us, it is clear that Warren was, to some
          extent, cooperating with the district attorney's office and
          he had some expectation that his previously vacated
          sentence could be reduced upon resentencing if he
          curried favor with the district attorney.
      Commonwealth v. Verdier, 2910 EDA 2016, at n. 6 (Pa. Super.
      Decided September 11, 2017) (unpublished memorandum).

      13 Judge Minehart originally imposed consecutive sentences of
      imprisonment of twelve and a half to twenty-five years for Third-
      Degree Murder, five to ten years for each count of Aggravated
      Assault, and a concurrent sentence of ten to twenty years
      imprisonment for Conspiracy, for at total sentence of thirty-two
      and a half to sixty-five years imprisonment. At the resentencing,
      Judge Minehart imposed no further penalty on the Aggravated
      Assault charges.

PCRA Court Opinion, filed 5/6/21, at 8-16.

      Upon our review of the record, we find no abuse of discretion. Appellant

indicates only that Detectives Crone and McDermott and Officer Fitzpatrick

“worked on his case,” and a review of the record reveals they were among

numerous Philadelphia Police Officers associated with the investigation.

Importantly, Detective Crone was involved in a domestic disturbance which

occurred after Appellant’s arrest and bore no relation to Appellant’s trial. The

offensive letter he admitted to writing was not addressed to a named

individual and was penned after Appellant’s trial.




                                     - 14 -
J-S37035-21


      Detective McDermott’s reprimand stemmed from his verbal and physical

abuse of a suspect over fifteen years prior to Appellant’s arrest, and his

hearing was held on July 18, 1993. Also, Officer Fitzpatrick’s discipline record

revealed he had been driving a van transporting a prisoner on April 1, 1997,

fifteen years prior to Appellant’s trial, who was assaulted and seriously injured

by other officers riding therein.

      Although the behavior which led to the disciplinary actions taken against

these police officers is certainly troubling, these records alone cannot support

a   successful    claim   of    after-discovered   evidence     under    Section

9454(b)(1)(a)(vi) or, in the alternative, of Brady violation herein, for

Appellant has failed to show a nexus between them and his convictions.

Appellant simply presents a summary of the officers’ behavior and resultant

discipline and stresses that this information became known to him only as a

result of the recent disclosure in conjunction with co-defendant’s PCRA

petition. Appellant’s Brief at 18-23.

      Appellant thereafter baldly alleges the disciplinary records “could have”

been used to call the entire investigation of the murder of which he had been

convicted into doubt and lead to a different verdict. Id. at 24-26. He similarly

attempts to invoke the “newly disclosed facts/evidence exception” to the PCRA

time bar by baldly claiming the Jacque Warren’s letter reveals previously

unknown information that Warren knew the trial court would “look favorably”

on his cooperation in this case. Id. at 28-29. Therefore, we find that, for the


                                     - 15 -
J-S37035-21


reasons supplied by the PCRA court, the record conclusively establishes that

defendant's proffered “after-discovered evidence/facts” could not entitle him

to relief.

       In his third issue, Appellant maintains the PCRA court erred and abused

its discretion in denying his discovery request for information regarding

alleged pending investigations by the Conviction Integrity Unit of the District

Attorney’s Office relating to Detectives Crone and McDermott.       Regarding

discovery in PCRA proceedings, Rule 902(E) of the Pennsylvania Rules of

Criminal Procedure provides:

       (E) Requests for Discovery
       (1) Except as provided in paragraph (E)(2), no discovery shall be
       permitted at any stage of the proceedings, except upon leave of
       court after a showing of exceptional circumstances.
       (2) On the first counseled petition in a death penalty case, no
       discovery shall be permitted at any stage of the proceedings,
       except upon leave of court after a showing of good cause.

Pa.R.Crim.P. 902(E). As this is not a death penalty case, Appellant was

required to demonstrate exceptional circumstances in support of his discovery

request.

       As the PCRA court acknowledged, the PCRA and the applicable rules do

not define “exceptional circumstances” that would support discovery on

collateral review, but rather it is within the province of the PCRA court to

determine, in its discretion, whether a case is exceptional and discovery is

warranted. This Court will not reverse the PCRA court’s determination absent




                                    - 16 -
J-S37035-21


an abuse of discretion.       Commonwealth v. Frey, 41 A.3d 605, 611

(Pa.Super. 2012).

      “Mere speculation” that exculpatory evidence may exist does not

establish    that   exceptional   circumstances   exist.   Commonwealth      v.

Dickerson, 900 A.2d 407, 412 (Pa.Super. 2006); Commonwealth v.

Hanible, 30 A.3d 426, 452 (Pa. 2011) (holding that a showing of good cause

under Rule 902(E)(2) “requires more than just a generic demand for

potentially exculpatory evidence”).

      Herein, Appellant supports his claim that he is entitled to discovery with

speculation and bald allegations that he might discover exculpatory evidence

pertaining to ongoing proceedings relating to the officers. Thus, we find the

PCRA court did not abuse its discretion in its determination that Appellant did

not show exceptional circumstances to warrant production of the discovery he

requested.

      Finally, when deciding the PCRA court’s alleged error in not granting

defendant an evidentiary hearing, we are mindful that “[i]t is well settled that

[t]here is no absolute right to an evidentiary hearing on a PCRA petition, and

if the PCRA court can determine from the record that no genuine issues of

material fact exist, then a hearing is not necessary.” Commonwealth v.

Maddrey, 205 A.3d 323, 328 (Pa.Super. 2019) (internal quotations omitted).

Further, where a defendant seeks the reversal of a PCRA court's decision to

dismiss a defendant's petition without a hearing, defendant must show “he


                                      - 17 -
J-S37035-21


raised a genuine issue of fact which, if resolved in his favor, would have

entitled him to relief, or that the court otherwise abused its discretion in

denying a hearing.” Maddrey, 205 A.3d at 328 (quoting Commonwealth v.

Hanible, 30 A.3d 426, 452 (Pa. 2011)).

      For the reasons set forth above, we find the trial court did not abuse its

discretion in   dismissing Appellant’s second petition without an evidentiary

hearing.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                                    - 18 -